[exhibit101810k2016001.jpg]
4836-5016-4793.7 ADIENT FLEXIBLE PERQUISITES PROGRAM Effective October 1, 2016
The Flexible Perquisite Program is designed for employees in bands E0, E1 and E2
(referred to herein as participants) as part of their compensation. Flexible
Perquisites Allowance An amount equal to 5% of the participant’s gross base
salary for the pay period will be added to the participant’s paycheck each pay
period. The intent is that the participant use this amount to cover private club
dues, personal tax preparation or other financial planning expenses, and other
personal expenses that are not reimbursable under the company’s business expense
reimbursement policy. Unless requested by the company, the participant need not
submit proof to the company regarding how the 5% allowance is spent. For
participants subject to U.S. taxation, this amount is considered compensation to
the participant, will be reported on the participant’s Form W-2 and withholding
taxes will apply. For participants subject to taxation outside the U.S., the 5%
amount will be reportable compensation and taxes will be withheld to the extent
required by applicable tax rules. Upon termination of employment for any reason,
the participant’s final paycheck will include this 5% amount with respect to
base salary earned through the last day of employment, and no further amounts
hereunder will be due or payable. Corporate Aircraft Corporate aircraft usage
for personal flights for the following eligible participants is permitted if it
does not conflict with the availability of corporate aircraft for business
purposes, subject to the following limits: Eligible Executives Maximum Use Per
Calendar Year E0 (CEO) Unlimited Direct reports of CEO Subject to approval by
CEO Personal usage of the plane is limited to trips on which the eligible
participant and his/her guests are on the flight. All personal trips require
advance approval by the CEO. Exceptions such as a spouse flying alone also must
be pre-approved by the CEO. Upon termination of employment for any reason, the
participant will not be permitted to use the corporate aircraft, even if a
personal flight previously has been scheduled and approved. It is the
responsibility of the Aviation Department to report personal aircraft usage
under this program to the Total Rewards Department promptly during the calendar
year in which it occurs. For participants subject to U.S. taxation, imputed
income (determined according to Internal Revenue Service rules) for the value of
the flight is considered compensation to the participant, will be reported on
the participant’s Form W-2 and withholding taxes will apply. For participants
subject to taxation outside the U.S., the value of the flight will be reportable
as compensation and taxes will be withheld to the extent required by applicable
tax rules. Executive Physical Participants are encouraged to obtain a physical
each year. The company will reimburse the participant for the cost of the
physical, capped at $3,000 per calendar year. The participant must provide a
copy of the physician’s bill to the Vice President – Total Rewards in order to
obtain reimbursement. This benefit will be reportable as taxable compensation
and taxes will be withheld to the extent required by applicable tax rules. Upon
termination of employment for any reason, this benefit will cease. If a
participant has incurred expenses for a physical that was performed before the
date of termination of employment, and if such expenses have not



--------------------------------------------------------------------------------



 
[exhibit101810k2016002.jpg]
4836-5016-4793.7 yet been reimbursed as of the date of such termination, then
such expenses will be reimbursed up to the maximum described above. Car Leasing
All participants are eligible for a company-provided car through the separate
car leasing policy. Please refer to that policy for details. Effect of Program
Amounts on Other Plans Any payments made under the program, or any program
benefit treated as compensation pursuant to applicable tax rules, will not be
counted for purposes of any bonus calculation and is not considered “pensionable
earnings.” Changes to Program The Compensation Committee of the Board of
Directors reserves the right to modify or terminate this program at any time.



--------------------------------------------------------------------------------



 